 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDfailure to duplicate it in Spanish was likely to have increased thepossible impact of the misrepresentation.For, it was by virtue ofthis explanation that the apparent great difference between the ratesmight be evaluated.But it appears that approximately one-third ofthe employees were fluent in or could understand only Spanish. Theseemployees received no explanation, because no translation was madeof the explanatory sentence.Hence, these employees were very likelyto have been confused and misled.Under all these circumstances, we find that the Petitioner exceededthe bounds of fair lawful electioneering and interfered with the freechoice of the employees.Accordingly, we hereby overrule the deci-sion of the Regional Director and set aside the election, and we shalldirect that a second election be conducted.[Text of Direction of Second Election omitted from publication. jMEMBERS RODGERS and LEEDOM,concurring :We concur in the result.Commerce Company d/b/a Lamar HotelandHotel&Restau-rant Employees&Bartenders International Union, AFL-CIO.Case No. 23-CA-1463.December 21, 1962DECISION AND ORDEROn October 30, 1962, Trial Examiner Reeves R. Hilton issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Intermedi-ate Report.'Thereafter, the Respondent filed exceptions to the In-termediate Report 2 and the General Counsel filed limited exceptions.'Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Brown].'We herebycorrect the following inadvertent errors in the Intermediate Report: Inthe section entitled"C.The refusal to bargain,"the date of the first letterto the Re-spondent should beJuly 14,1962,instead of July 12, and the date of the third lettershould be July 24 Insteadof July 20.2 As the record,including the exceptions,adequately presents the issues and the posi-tions of the parties,the Respondent's request for oral argument is hereby denied.3 The General Counsel exceptedto the apparentlyinadvertent omissionfrom the Find-ings of Fact in the Intermediate Report of the following jurisdictional fact: "Duringthis same period less than 75%of its guests remainedfor a monthor longer."Inasmuchas this was alleged in the complaint and admitted by the Respondent in its answer, theIntermediate Report is amended accordingly.140 NLRB No. 32. LAMAR HOTEL227The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner.ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge duly filed on July 31, 1962, by Hotel & Restaurant Employees &Bartenders International Union, AFL-CIO, herein called the Union, the GeneralCounsel of the National Labor Relations Board through the Acting Regional Di-rector for the Twenty-third Region issued a complaint, dated August 3, 1962, alleg-ing that Commerce Company d/b/a Lamar Hotel,' herein called the Respondent orthe Company, has engaged in unfair labor practices within the meaning of Section8(a) (1) and (5) of the National Labor Relations Act, as amended, 61 Stat. 136, 73Star. 519, herein called the Act.The Respondent's answer denies the commission ofany unfair labor practices.Pursuant to notice, a hearing was held at Houston, Texas, on September 24, 1962,before Trial Examiner Reeves R. Hilton.All parties were present and represented atthe hearing and were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.When somequestion was raised regarding the proper name of the Respondent, the hearing, withthe consent of all parties, was continued until October 9.On October 8, I receiveda stipulation and motion to close the record executed by all parties and on the samedate I issued a telegraphic order receiving the stipulation in evidence and closing therecord.2In accordance with the terms of the stipulation the parties reserved theright to file briefs on or before October 22.On October 19, I received a brief fromtheGeneral Counsel.Upon the entire record in the case, including the record in prior representationand decertification cases, I make the following:FINDINGS OF FACTI.THE CORRECT NAME AND BUSINESS OF THE RESPONDENTThe complaint alleges that Lamar Hotel, a Texas corporation, maintains itsprincipal office and place of business at Houston, Texas, where it is engaged in operat-ing a hotel.During the 12 months preceding the issuance of the complaint the grossrevenue from its hotel operation exceeded $500,000, and in the same period it pur-chased goods and materials which were shipped to it directly from points outside theState of Texas, valued in excess of $5,000.The answer admits the jurisdictional fact allegations, but avers the Respondent,Lamar Hotel, is not a Texas corporation.In the above-mentioned stipulation the parties stipulated that:Respondent, LAMAR HOTEL, is a trade name of the Commerce Company,a Texas corporation, and has been at all times material herein.I, therefore, find and conclude that the correct and propernameof the Respondentis the one set forth in the caption of this case and the correction applies to allreferences to Lamar Hotel in the pleadings herein.1 The correctname of the Respondent as stipulated by all parties.2 The stipulation,motion, and order are received in evidence and marked"Trial Exam-iner's Exhibit No. 1."681-492-63-vol. 140--16 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDContrary to the Respondent's assertion that the admitted jurisdictional facts do notestablish the requisite jurisdictional commerce, I find the Respondent is engaged incommerce within the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe partiesstipulatedthat the Unionis a labor organization within the meaning,of Section2(5) of the Act.M. THE UNFAIR LABOR PRACTICESA. The issueThe question presented is whether the Company refused to bargain collectively-with the Union about July 14, 20, and 24, 1962, after it had been certified by theBoard as the statutory representative of the Company's employees in a unit ap-propriate for the purpose of collective bargaining.The facts are not disputed andthe issue here is a legal one.B. Proceedings leading to the Union's certificationOn August 15, 1960,the Union filed a petition and after hearing the Board issueditsDecision and Direction of Election and thereafter an election was conducted-among the employees as directed.3Subsequently,the Board on September 12, 1960,pursuant to the Company's motion for redetermination,amended the bargaining unitas follows:All employees of the Employer at the Lamar Hotel,Houston,Texas, includ-ing regular part-time employees,office clerical employees,auditing departmentemployees,but excluding temporary and irregular part-time employees, confi-dential empoyees,professional employees,guards, and supervisors as defined intheAct.,On September 23, 1960,the Regional Director issued a certification of representa-tive to the Union as the exclusive bargaining representative of the Company's em-ployees in the above-described unit.Thereafter the Union and the Company engaged in collective bargaining and adispute arose with respect to the unit placement of 11 employees.As a result of this,dispute the Union,on March 28,1961,filed a charge alleging that the Company had,refused to bargain in violation of Section 8(a) (5) ofthe Act.4On May 18, 1961,the Union withdrew its charge and filed a motion for clarifica-tion of the certified unit,and requested a hearing to determine the unit placement ofthe 11 employees named therein.On November 6, 1961,the Board issued an orderdirecting supplemental hearing for the purpose of taking testimony and other evidenceas to the unit placement of the 11 employees in dispute.On November 13, 1961, after the certification year had expired,a decertificationpetition was filed by an employee asserting the Union was no longer the representa-tive of the employees in the above-described unit, as defined in Section 9(a) of theAct 5 TheRegional Director thereupon consolidated the motion for clarification andthe RD proceeding for the purpose of hearing.Following the hearing, the Board,on July 12, 1962, issued a Supplemental De-cision Clarifying Certification of Representatives and Order Dismissing Decertifica-tion Petition,6herein referred to as the Supplemental Decision.In brief, the Boardclarified the unit by specifically including therein and excluding therefrom the em-ployees in the dispute,granted the Union's motion to dismiss decertification petitionbecause it was untimely,and, as the certification year had expired,granted the Unionan additional period of 6 months from the resumption of negotiations to engage incollective bargaining.C. The refusal to bargainOn July 12, 1962, the Union sent a letter to the Company wherein it stated that inaccordance with the Supplemental Decision it was submitting two copies of a proposedcontract and requested a reply within 5 days respecting the time, date, and place tocommence negotiations.$Lamar Hotel,Case No.23-RC-1561(not published in NLRB volumes).4Case No 23-CA-1193.s Cage No 23-RD-1004137 NLRB 1271 LAMAR HOTEL229On July 20, the Union addressed a second letter to the Company requesting a listof employees, the pay rate for each department included in the certified unit andchanges, if any, in the pay schedule since the date of certification.On July 20, the Union sent a third letter to the Company wherein it pointed out theCompany had failed to answer its request to commence contract negotiations and ad-vised the Company it was available and ready to confer at any time, date, and place,and requested a reply within 5 days regarding the commencement of bargainingnegotiations.By letter dated July 27, the Company notified the Union it was refusing to bargainwith it for the following reasons:(1)The Union no longer represents a majority of the hotel employees andtheHotel has a good faith doubt that the Union represents a majority of itsemployees.(2)The Board's erroneous refusal to order an election on the decertificationpetition does not alter the Union's loss of majority status; moreover, the Board'serroneous order does not impose on the Hotel any lawful obligation to bargain.(3) The filing of the Decertification Petition, the employees' signatures sub-mitted to the Board on the supporting petitions, and the demands of the Peti-tioner in the decertification case that the Hotel refuse to bargain plainly es-tablishes the Hotel's belief-the Union lost its majonty-is not only reasonablebut plainly right.As appears above, the Union filed a charge on July 31, and the complaint issuedon August 3.Concluding FindingsThe complaint in substance alleges that subsequent to the Union's demands forbargaining negotiations on July 14, 20, and 24, the Company since July 27 hasunequivocally refused to meet or otherwise bargain with the Union as the exclusiverepresentative of its employees in the unit described above.The answer of theCompany admits the appropriateness of the unit and that it refused and is nowrefusing to bargain collectively with the Union.Affirmatively, the Company seeksto justify its refusal to bargain on the same grounds as set forth in its letter ofJuly 27, to the Union, namely that the Union did not, and does not, representa majority of the employees in the unit and that the Company and the employeessupporting the decertification petition are entitled to an election to determinewhether the Union represents a majority of the employees in the certified unit.?Theanswer further states that the Union's motion for clarification did not deprivethe employees of their statutory right to renounce the Union, nor did the pro-tracted litigation of this motion operate to extend the certification year so as topreclude the employees from asserting their right to renounce the Union.Plainly, the Company's refusal to bargain with the Union stems from its dis-agreement with the findings and conclusions in the Board's Supplemental Decisionfor all issues and arguments advanced here were appropriately presented to andfully considered and determined by the Board in its Supplemental Decision .8It is,of course, well settled that issues which have been fully litigated in a prior repre-sentation proceeding may not be relitigated thereafter in a complaint proceeding,unless it can be shown that facts not then known had subsequently become avail-able and were of substantial materiality to the resolution of the issues involved.97 On August 7, 1962, Joe Melton and other employees filed a petition of intervention inthis case, which the Regional Director referred to the Trial Examiners Division for rulingthereonThe General Counsel filed his opposition to the petition and on August 21, TrialExaminer George A Downing issued an order denying the petition for leave to intervene.Neither Melton nor any other employee appeared at the hearing on September 24, 1962iThere is no merit to the Company's contentions that the Supplemental Order is notan "order to bargain," and that a new election should be held in the certified unit sincethe Union no longer represents a majority of the employees therein, as evidenced by thedecertification proceeding.While an order certifying a union is not a final order withinthe meaning of Section 10(f) of the Act, the Supreme Court, inRay Brooks v N L R B ,348 U S 96, held that an employer is under a statutory duty to bargain with the unioncertified by the Board, even though shortly after the election which resulted in the certifi-cation, the union lost its majority through no fault of the employerSee alsoNLRB. vClark & Lewis,274 F 2d 817 (CA. 5)6PittsburghPlateGlassCompany v N.L R.B ,313 U S. 146, 161-162;N L R B vWest KentuckyCoalCompany,152 F 2d 198, 200-201 (CA 6), cert denied 328 U.S 866 ;Allis-ChalmersManufacturing Company v. N L R B ,162 F 2d 435 (C.A7) ; Quaker'CityLife Insurance Company,138 NLRB 61 ;Continental Bus System, Inc d/b/a Con-tinental Rocky Mountain Lines, Inc ,138 NLRB 894 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Company having declined the Union's request to bargain in the certified uniton July 27, 19'62, I find that on that date and at all times thereafter the Companyhas refused to bargain collectively with the Union as the exclusive representativeof its employees in an appropriate unit in violation of Section 8(a)(5) of the Actand has thereby interfered with, restrained, and coerced its employees in the exer-cise of the rights guaranteed in Section 7 of the Act in violation of Section 8(a) (1)thereof.ioIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with its operations described in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices withinthemeaning of Section 8(a)(5) and (1) of the Act, I shall recommend that theRespondent cease and desist therefrom and, upon request, bargain collectively withthe Union as the exclusive representative of all employees in the appropriate unit,and, if an understanding is reached, embody such understanding in a signed agreement.Upon the basis of the above findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Commerce Company d/b/a Lamar Hotel is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.Hotel & Restaurant Employees & Bartenders International Union, AFL-CIO,is a labor organization as defined in Section 2(5) of the Act.3.All employees of the Respondent at the Lamar Hotel, Houston, Texas, in-cluding regular part-time employees, office clerical employees, auditing departmentemployees, but excluding temporary and irregular part-time employees, confidentialemployees, professional employees, guards, and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collective bargaining with themeaning of Section 9(b) of the Act.4.The above-named labor organization was on September 23, 1960, and at alltimes thereafter, the exclusive representative of all employees in the aforesaid appro-priate unit for the purposes of collective bargaining within the meaning of Section9(a) of the Act.5.By refusing, on and since July 27, 19'62, to bargain collectively with the above-named labor organization as the exclusive representative of its employees in theaforesaid appropriate unit, the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5) and (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the foregoing findings and conclusions and the entire record,and pursuantto Section 10(c) of the Act, Ihereby recommend that the Respondent,CommerceCompany d/b/a LamarHotel, its officers,agents, successors,and assigns,shall:1.Cease anddesist from:(a)Refusingto bargaincollectively concerning wages, hours of employment, andother conditions of employment,with Hotel&Restaurant Employees&BartendersInternational Union,AFL-CIO,as the exclusive representative of all its employeesin the following appropriate unit:All employeesof the Respondent at the Lamar Hotel, Houston, Texas, in-cluding regular part-time employees,office clerical employees, auditing depart-ment employees,but excluding temporary and irregular part-time employees,confidential employees,professional employees,guards, and supervisors as de-fined in the Act.10 Quaker City Life Insurance CompanyandContinental Bus System, Inc d/b/a Con-tinental Rocky Mountain Lines, Inc, supra; Sam Belz Upholstered Products Company.Inc,138 NLRB 433,Howard Rip pee, et al, d/b/a Pacific Multifarms Company,138NLRB 796 LAMAR HOTEL231(b) In any like or related manner, interfering with the efforts of Hotel & RestaurantEmployees & Bartenders International Union, AFL-CIO, to bargain collectively forthe employees in the said appropriate unit as the exclusive bargaining agent.2.Take the following affirmative action which I find is necessary to effectuate thepolicies of the Act:(a)Upon request, bargain collectively with Hotel & Restaurant Employees & Bar-tenders International Union, AFL-CIO, as the exclusive bargaining agent in theappropriate unit, with respect to rates of pay, wages, hours of employment, and otherconditions of employment, and, if an understanding is reached, embody such under-standing in a signed agreement.(b) Post at the Lamar Hotel, Houston, Texas, copies of the attached notice marked"Appendix." iiCopies of said notice, to be furnished by the Regional Director forthe Twenty-third Region, shall, after being signed by an authorized representativeof the Respondent, be posted immediately upon receipt thereof, and be maintainedby it for a period of 60 consecutive days thereafter, in conspicuous places, includingallplaceswhere notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that such notices are not altered, defaced,or covered by any other material.(c)Notify the said Regional Director, in writing, within 20 days from the dateof the receipt of this Intermediate Report and Recommended Order, what steps theRespondent has taken to comply herewith.12u In the event that this Recommended Order be adopted by the Board the words "A De-cision and Order" shall be substituted for the words "The Recommendations of a TrialExaminer" inthe notice.In the further event that the Board's Order be enforced by adecree of a United States Court of Appeals, the words "Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order" shall be substituted for the words"Pursuantto a Decisionand Order."12 In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read : "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL, upon request, bargain with Hotel & Restaurant Employees & Bar-tenders International Union, AFL-CIO, as the exclusive representative of allthe employees in the bargaining unit described below with respect to rates ofpay, wages, hours of employment, and other conditions of employment, and, ifan understanding is reached, embody such understanding in a signed agreement.The bargaining unit is:All employees of the Respondent at the Lamar Hotel, Houston, Texas,including regular part-time employees, office clerical employees, auditingdepartment employees, but excluding temporary and irregular part-timeemployees, confidential employees, professional employees, guards, andsupervisors as defined in the Act.WE WILL NOT in any like or related manner interfere with the efforts of Hotel& Restaurant Employees & Bartenders International Union, AFL-CIO, to bar-gain collectively for the employees in the appropriate unit as the exclusivebargaining agent.COMMERCE COMPANY D/B/A LAMAR HOTEL,EmployerDated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 6617Federal Office Building, 515 Rusk Avenue, Houston 2, Texas. Telephone No. Capitol8-0611, Extension 271, if they have any question concerning this notice or compliancewith its provisions.